Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Note that US 3,082,721, US 2013/0074749, US 2015/0240401, US 8,794,166, US 5,503,093 and US 8,978,567 disclose a sewing machine comprising an annular workpiece holder, some of which employ the use of a tray and timing belt.  US 2016/0230323 discloses a sewing machine including a cord guide device incorporating a tray with a central hole and a wheel attached thereto.  US 9,150,991 discloses a sewing machine feeding device as discussed in the related international application (WO 2021/171115).  However, none of the prior art discloses a computerized sewing machine as claimed further comprising a workpiece moving assembly including “a first actuating mechanism configured to drive a translational movement of the workpiece relative to the sewing head, the first actuating mechanism comprising: a tray comprising a central hole, a top surface of the tray facing away from the workpiece supporting base and an opposing bottom surface of the tray facing the workpiece supporting base; and at least one motorized omni wheel attached to the bottom surface of the tray, a plain of rotation of the at least one motorized omni wheel perpendicular to a plane of rotation of the tray, wherein, the central hole is configured to allow for the sewing head to pass through the central hole; and a second actuating mechanism configured to drive a rotational movement of the first actuating mechanism relative to the sewing head about a longitudinal axis of the sewing head, the second actuating mechanism comprising: a rotary motor mounted in a fixed position relative to the sewing head; and a timing belt coupled between the rotary motor and the tray, the timing belt configured to transfer a rotational movement of the rotary motor to the tray”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732